Exhibit 10.4

 

CHANGE OF CONTROL
EMPLOYMENT AGREEMENT

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT, dated as of the 7th day of March, 2008
(this “Agreement”), by and between Triumph Group, Inc., a Delaware corporation
(the “Company”), and Kevin E. Kindig (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations.  Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 


SECTION 1.              CERTAIN DEFINITIONS.  (A) “EFFECTIVE DATE” MEANS THE
FIRST DATE DURING THE CHANGE OF CONTROL PERIOD (AS DEFINED HEREIN) ON WHICH A
CHANGE OF CONTROL OCCURS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED WITHIN
THE 18 MONTHS PRIOR TO THE DATE ON WHICH THE CHANGE OF CONTROL OCCURS, AND IF IT
IS REASONABLY DEMONSTRATED BY THE EXECUTIVE THAT SUCH TERMINATION OF EMPLOYMENT
(1) WAS AT THE REQUEST OF A THIRD PARTY THAT HAS TAKEN STEPS REASONABLY
CALCULATED TO EFFECT A CHANGE OF CONTROL OR (2) OTHERWISE AROSE IN CONNECTION
WITH OR ANTICIPATION OF A CHANGE OF CONTROL (SUCH A TERMINATION OF EMPLOYMENT,
AN “ANTICIPATORY TERMINATION”) AND IF SUCH CHANGE OF CONTROL IS CONSUMMATED,
THEN FOR ALL PURPOSES OF THIS AGREEMENT, “EFFECTIVE DATE” MEANS THE DATE
IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


(B)           “CHANGE OF CONTROL PERIOD” MEANS THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE THIRD ANNIVERSARY OF THE DATE HEREOF; PROVIDED,
HOWEVER, THAT, COMMENCING ON THE DATE ONE YEAR AFTER THE DATE HEREOF, AND ON
EACH ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL ANNIVERSARY
THEREOF, THE “RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE CHANGE OF
CONTROL PERIOD SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE THREE YEARS
FROM SUCH RENEWAL DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE, THE
COMPANY SHALL GIVE NOTICE TO THE EXECUTIVE THAT THE CHANGE OF CONTROL PERIOD
SHALL NOT BE SO EXTENDED.


 


(C)           “AFFILIATED COMPANY” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING
OR UNDER COMMON CONTROL WITH THE COMPANY.


 


(D)           “CHANGE OF CONTROL” MEANS:


 


(1)           ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF
SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”)) (A “PERSON”)

 

--------------------------------------------------------------------------------



 


BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER
THE EXCHANGE ACT) OF 20% OR MORE OF EITHER (A) THE THEN-OUTSTANDING SHARES OF
COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING
COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS
SECTION 1(D), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF
CONTROL:  (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY
THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY OR
(IV) ANY ACQUISITION PURSUANT TO A TRANSACTION THAT COMPLIES WITH SECTIONS
1(D)(3)(A), 1(D)(3)(B) AND 1(D)(3)(C);


 


(2)           INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD (THE
“INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE
BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO
THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH
INDIVIDUAL WAS A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE,
ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN
ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF
DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY
OR ON BEHALF OF A PERSON OTHER THAN THE BOARD;


 


(3)           CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE
OR CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “BUSINESS COMBINATION”), IN
EACH CASE UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK (OR,
FOR A NON-CORPORATE ENTITY, EQUIVALENT SECURITIES) AND THE COMBINED VOTING POWER
OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (OR, FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING
BODY), AS THE CASE MAY BE, OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY THAT, AS A RESULT OF SUCH
TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF,
RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST
A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR, FOR A NON-CORPORATE
ENTITY, EQUIVALENT GOVERNING BODY) OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

 

2

--------------------------------------------------------------------------------



 


(4)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


SECTION 2.              EMPLOYMENT PERIOD.  THE COMPANY HEREBY AGREES TO
CONTINUE THE EXECUTIVE IN ITS EMPLOY, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON
THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE (THE “EMPLOYMENT PERIOD”).  THE
EMPLOYMENT PERIOD SHALL TERMINATE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
FOR ANY REASON.


 


SECTION 3.              TERMS OF EMPLOYMENT.  (A)  POSITION AND DUTIES.  (1) 
DURING THE EMPLOYMENT PERIOD, (A) THE EXECUTIVE’S POSITION (INCLUDING STATUS,
OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES AND
RESPONSIBILITIES SHALL BE AT LEAST COMMENSURATE IN ALL MATERIAL RESPECTS WITH
THE MOST SIGNIFICANT OF THOSE HELD, EXERCISED AND ASSIGNED AT ANY TIME DURING
THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE AND (B) THE
EXECUTIVE’S SERVICES SHALL BE PERFORMED AT THE OFFICE WHERE THE EXECUTIVE WAS
EMPLOYED IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR AT ANY OTHER LOCATION LESS
THAN 35 MILES FROM SUCH OFFICE.


 


(2)           DURING THE EMPLOYMENT PERIOD, AND EXCLUDING ANY PERIODS OF
VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE AGREES
TO DEVOTE REASONABLE ATTENTION AND TIME DURING NORMAL BUSINESS HOURS TO THE
BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO DISCHARGE
THE RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE HEREUNDER, TO USE THE EXECUTIVE’S
REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH
RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES, (B) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR
TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG
AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF THE
EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH
THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, TO THE EXTENT THAT
ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE, THE CONTINUED CONDUCT OF SUCH ACTIVITIES (OR THE CONDUCT OF ACTIVITIES
SIMILAR IN NATURE AND SCOPE THERETO) SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT
THEREAFTER BE DEEMED TO INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S
RESPONSIBILITIES TO THE COMPANY.


 


(B)           COMPENSATION.  (1)  BASE SALARY.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (THE “ANNUAL BASE SALARY”) AT
AN ANNUAL RATE AT LEAST EQUAL TO 12 TIMES THE HIGHEST MONTHLY BASE SALARY PAID
OR PAYABLE, INCLUDING ANY BASE SALARY THAT HAS BEEN EARNED BUT DEFERRED, TO THE
EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES IN RESPECT OF THE 12-MONTH
PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH THE EFFECTIVE DATE OCCURS.  THE
ANNUAL BASE SALARY SHALL BE PAID AT SUCH INTERVALS AS THE COMPANY PAYS EXECUTIVE
SALARIES GENERALLY.  DURING THE EMPLOYMENT PERIOD, THE ANNUAL BASE SALARY SHALL
BE REVIEWED AT LEAST ANNUALLY, BEGINNING NO MORE THAN 12 MONTHS AFTER THE LAST
SALARY INCREASE AWARDED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE.  ANY
INCREASE IN THE ANNUAL BASE SALARY SHALL NOT SERVE TO LIMIT OR REDUCE ANY OTHER
OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.  THE ANNUAL BASE SALARY SHALL
NOT BE REDUCED AFTER ANY SUCH INCREASE AND THE TERM “ANNUAL BASE SALARY” SHALL
REFER TO THE ANNUAL BASE SALARY AS SO INCREASED.

 

3

--------------------------------------------------------------------------------



 


(2)           ANNUAL BONUS.  IN ADDITION TO THE ANNUAL BASE SALARY, THE
EXECUTIVE SHALL BE AWARDED, FOR EACH FISCAL YEAR ENDING DURING THE EMPLOYMENT
PERIOD, AN ANNUAL BONUS (THE “ANNUAL BONUS”) IN CASH AT LEAST EQUAL TO THE
EXECUTIVE’S HIGHEST BONUS EARNED UNDER THE COMPANY’S ANNUAL INCENTIVE PLANS, OR
ANY COMPARABLE BONUS UNDER ANY PREDECESSOR OR SUCCESSOR PLAN, FOR THE LAST THREE
FULL FISCAL YEARS PRIOR TO THE EFFECTIVE DATE (OR FOR SUCH LESSER NUMBER OF FULL
FISCAL YEARS PRIOR TO THE EFFECTIVE DATE FOR WHICH THE EXECUTIVE WAS ELIGIBLE TO
EARN SUCH A BONUS, AND ANNUALIZED IN THE CASE OF ANY PRO RATA BONUS EARNED FOR A
PARTIAL FISCAL YEAR) (THE “RECENT ANNUAL BONUS”).  EACH SUCH ANNUAL BONUS SHALL
BE PAID NO LATER THAN TWO AND A HALF MONTHS AFTER THE END OF THE FISCAL YEAR FOR
WHICH THE ANNUAL BONUS IS AWARDED, UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE
RECEIPT OF SUCH ANNUAL BONUS PURSUANT TO AN ARRANGEMENT THAT MEETS THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”).


 


(3)           LONG-TERM CASH AND EQUITY INCENTIVES, SAVINGS AND RETIREMENT
PLANS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN ALL LONG-TERM CASH INCENTIVE, EQUITY INCENTIVE, SAVINGS AND
RETIREMENT PLANS, PRACTICES, POLICIES, AND PROGRAMS APPLICABLE GENERALLY TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES, BUT IN NO
EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDE THE EXECUTIVE
WITH INCENTIVE OPPORTUNITIES (MEASURED WITH RESPECT TO BOTH REGULAR AND SPECIAL
INCENTIVE OPPORTUNITIES, TO THE EXTENT, IF ANY, THAT SUCH DISTINCTION IS
APPLICABLE), SAVINGS OPPORTUNITIES AND RETIREMENT BENEFIT OPPORTUNITIES, IN EACH
CASE, LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST FAVORABLE OF THOSE
PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES FOR THE EXECUTIVE UNDER
SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE EFFECTIVE DATE TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(4)           WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE
FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER WELFARE BENEFIT PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY AND THE AFFILIATED
COMPANIES (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION, DENTAL,
DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT
INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE GENERALLY TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES, BUT IN NO EVENT SHALL
SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDE THE EXECUTIVE WITH BENEFITS
THAT ARE LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST FAVORABLE OF SUCH
PLANS, PRACTICES, POLICIES AND PROGRAMS IN EFFECT FOR THE EXECUTIVE AT ANY TIME
DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE
EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES.


 


(5)           EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY
THE EXECUTIVE IN ACCORDANCE WITH THE MOST FAVORABLE POLICIES, PRACTICES AND
PROCEDURES OF THE COMPANY AND THE AFFILIATED COMPANIES IN EFFECT FOR THE
EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT
ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES.

 

4

--------------------------------------------------------------------------------


 


(6)           FRINGE BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ENTITLED TO FRINGE BENEFITS, INCLUDING, WITHOUT LIMITATION, TAX AND
FINANCIAL PLANNING SERVICES, PAYMENT OF CLUB DUES, AND, IF APPLICABLE, USE OF AN
AUTOMOBILE AND PAYMENT OF RELATED EXPENSES, IN ACCORDANCE WITH THE MOST
FAVORABLE PLANS, PRACTICES, PROGRAMS AND POLICIES OF THE COMPANY AND THE
AFFILIATED COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY
PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE
EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER
PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(7)           OFFICE AND SUPPORT STAFF.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A SIZE AND WITH
FURNISHINGS AND OTHER APPOINTMENTS, AND TO EXCLUSIVE PERSONAL SECRETARIAL AND
OTHER ASSISTANCE, AT LEAST EQUAL TO THE MOST FAVORABLE OF THE FOREGOING PROVIDED
TO THE EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES AT ANY TIME DURING
THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE, AS PROVIDED GENERALLY AT ANY TIME THEREAFTER WITH
RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(8)           VACATION.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, POLICIES,
PROGRAMS AND PRACTICES OF THE COMPANY AND THE AFFILIATED COMPANIES AS IN EFFECT
FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING
THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT
GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE
COMPANY AND THE AFFILIATED COMPANIES.


 


SECTION 4.              TERMINATION OF EMPLOYMENT.  (A)  DEATH OR DISABILITY. 
THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IF THE EXECUTIVE DIES
DURING THE EMPLOYMENT PERIOD.  IF THE COMPANY DETERMINES IN GOOD FAITH THAT THE
DISABILITY (AS DEFINED HEREIN) OF THE EXECUTIVE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION OF “DISABILITY”), IT MAY GIVE TO
THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH SECTION 11(B) OF ITS INTENTION
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN SUCH EVENT, THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON THE 30TH DAY AFTER
RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE “DISABILITY EFFECTIVE DATE”),
PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH RECEIPT, THE EXECUTIVE SHALL NOT
HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES.  “DISABILITY”
MEANS THE ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES WITH THE COMPANY
ON A FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS AS A RESULT OF INCAPACITY
DUE TO MENTAL OR PHYSICAL ILLNESS THAT IS DETERMINED TO BE TOTAL AND PERMANENT
BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE
EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO
ACCEPTABILITY NOT TO BE UNREASONABLY WITHHELD).


 


(B)           CAUSE.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT
DURING THE EMPLOYMENT PERIOD WITH OR WITHOUT CAUSE.  “CAUSE” MEANS:


 

(1)           THE WILLFUL AND CONTINUED FAILURE OF THE EXECUTIVE TO PERFORM
SUBSTANTIALLY THE EXECUTIVE’S DUTIES (AS CONTEMPLATED BY SECTION 3(A)(1)(A))
WITH THE COMPANY OR ANY AFFILIATED COMPANY (OTHER THAN ANY SUCH FAILURE
RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR FOLLOWING THE
EXECUTIVE’S DELIVERY OF A NOTICE OF TERMINATION FOR GOOD REASON), AFTER A
WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE

 

5

--------------------------------------------------------------------------------


 

EXECUTIVE BY THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY THAT
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OR THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY BELIEVES THAT THE EXECUTIVE HAS NOT SUBSTANTIALLY
PERFORMED THE EXECUTIVE’S DUTIES, OR

 

(2)           THE WILLFUL ENGAGING BY THE EXECUTIVE IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT THAT IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY.

 

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Applicable Board (excluding the Executive, if the Executive is
a member of the Applicable Board) at a meeting of the Applicable Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity, together with counsel for the
Executive, to be heard before the Applicable Board), finding that, in the good
faith opinion of the Applicable Board, the Executive is guilty of the conduct
described in Section 4(b)(1) or 4(b)(2), and specifying the particulars thereof
in detail.

 


(C)           GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED DURING
THE EMPLOYMENT PERIOD BY THE EXECUTIVE FOR GOOD REASON OR BY THE EXECUTIVE
VOLUNTARILY WITHOUT GOOD REASON.  “GOOD REASON” MEANS:


 

(1)           THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY
RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND
REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED
BY SECTION 3(A), OR ANY ACTION BY THE COMPANY THAT RESULTS IN A DIMINUTION IN
SUCH POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES (WHETHER OR NOT OCCURRING
SOLELY AS A RESULT OF THE COMPANY’S CEASING TO BE A PUBLICLY TRADED ENTITY),
EXCLUDING FOR THIS PURPOSE AN ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT
TAKEN IN BAD FAITH AND THAT IS REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF
NOTICE THEREOF GIVEN BY THE EXECUTIVE;

 

(2)           ANY FAILURE BY THE COMPANY TO COMPLY WITH ANY OF THE PROVISIONS OF
SECTION 3(B), OTHER THAN AN ISOLATED, INSUBSTANTIAL AND INADVERTENT FAILURE NOT
OCCURRING IN BAD FAITH AND THAT IS REMEDIED BY THE COMPANY PROMPTLY AFTER
RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

 

(3)           THE COMPANY’S REQUIRING THE EXECUTIVE (I) TO BE BASED AT ANY
OFFICE OR LOCATION OTHER THAN AS PROVIDED IN SECTION 3(A)(1)(B) OF THIS
AGREEMENT, (II) TO BE BASED AT A LOCATION OTHER THAN THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY IF THE EXECUTIVE WAS

 

6

--------------------------------------------------------------------------------


 

EMPLOYED AT SUCH LOCATION IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR (III) TO
TRAVEL ON COMPANY BUSINESS TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE;

 

(4)           ANY PURPORTED TERMINATION BY THE COMPANY OF THE EXECUTIVE’S
EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS AGREEMENT; OR

 

(5)           ANY OTHER ACTION OR INACTION THAT CONSTITUTES A MATERIAL BREACH BY
THE COMPANY OF THIS AGREEMENT, INCLUDING ANY FAILURE BY THE COMPANY TO COMPLY
WITH AND SATISFY SECTION 10(C).

 

For purposes of this Section 4(c) of this Agreement, any good faith
determination of Good Reason made by the Executive shall be conclusive.  The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1) through (5) shall not affect the Executive’s
ability to terminate employment for Good Reason and the Executive’s death
following delivery of a Notice of Termination for Good Reason shall not affect
estate’s entitlement to severance payments benefits provided hereunder upon a
termination of employment for Good Reason.

 


(D)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE,
OR BY THE EXECUTIVE FOR GOOD REASON, SHALL BE COMMUNICATED BY NOTICE OF
TERMINATION TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 11(B). 
“NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE THAT (1) INDICATES THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (2) TO THE EXTENT
APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED, AND (3) IF THE DATE OF TERMINATION (AS DEFINED HEREIN)
IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE DATE OF
TERMINATION (WHICH DATE OF TERMINATION SHALL BE NOT MORE THAN 30 DAYS AFTER THE
GIVING OF SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET
FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE THAT CONTRIBUTES TO
A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR
THE COMPANY, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY,
RESPECTIVELY, FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE
EXECUTIVE’S OR THE COMPANY’S RESPECTIVE RIGHTS HEREUNDER.


 


(E)           DATE OF TERMINATION. “DATE OF TERMINATION” MEANS (1) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, OR BY THE
EXECUTIVE FOR GOOD REASON, THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR
SUCH LATER DATE SPECIFIED IN THE NOTICE OF TERMINATION, AS THE CASE MAY BE,
(2) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR
CAUSE OR DISABILITY, THE DATE ON WHICH THE COMPANY NOTIFIES THE EXECUTIVE OF
SUCH TERMINATION, (3) IF THE EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE DATE ON
WHICH THE EXECUTIVE NOTIFIES THE COMPANY OF SUCH TERMINATION, AND (4) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE
OF DEATH OF THE EXECUTIVE OR THE DISABILITY EFFECTIVE DATE, AS THE CASE MAY BE. 
THE COMPANY AND THE EXECUTIVE SHALL TAKE ALL STEPS NECESSARY (INCLUDING WITH
REGARD TO ANY POST-TERMINATION SERVICES BY THE EXECUTIVE) TO ENSURE THAT ANY
TERMINATION DESCRIBED IN THIS SECTION 4 CONSTITUTES A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF SECTION 409A OF THE CODE, AND NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, THE DATE ON WHICH SUCH SEPARATION FROM SERVICE
TAKES PLACE SHALL BE THE “DATE OF TERMINATION.”

 

7

--------------------------------------------------------------------------------


 


SECTION 5.              OBLIGATIONS OF THE COMPANY UPON TERMINATION.  (A)  GOOD
REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY.  IF, DURING THE EMPLOYMENT
PERIOD, THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE
OR DISABILITY OR THE EXECUTIVE TERMINATES EMPLOYMENT FOR GOOD REASON:


 

(1)           THE COMPANY SHALL PAY TO THE EXECUTIVE, IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE AGGREGATE OF THE FOLLOWING
AMOUNTS:

 

(A)          THE SUM OF (I) THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE
OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID, (II) THE EXECUTIVE’S BUSINESS
EXPENSES THAT ARE REIMBURSABLE PURSUANT TO SECTION 3(B)(5) BUT HAVE NOT BEEN
REIMBURSED BY THE COMPANY AS OF THE DATE OF TERMINATION; (III) THE EXECUTIVE’S
ANNUAL BONUS FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE FISCAL YEAR IN WHICH
THE DATE OF TERMINATION OCCURS, IF SUCH BONUS HAS BEEN DETERMINED BUT NOT PAID
AS OF THE DATE OF TERMINATION; (IV) ANY ACCRUED VACATION PAY TO THE EXTENT NOT
THERETOFORE PAID (THE SUM OF THE AMOUNTS DESCRIBED IN SUBCLAUSES (I), (II),
(III) AND (IV), THE “ACCRUED OBLIGATIONS”) AND (V) AN AMOUNT EQUAL TO THE
PRODUCT OF (X) THE HIGHER OF (I) THE RECENT ANNUAL BONUS AND (II) THE ANNUAL
BONUS PAID OR PAYABLE, INCLUDING ANY BONUS OR PORTION THEREOF THAT HAS BEEN
EARNED BUT DEFERRED (AND ANNUALIZED FOR ANY FISCAL YEAR CONSISTING OF LESS THAN
12 FULL MONTHS OR DURING WHICH THE EXECUTIVE WAS EMPLOYED FOR LESS THAN 12 FULL
MONTHS), FOR THE MOST RECENTLY COMPLETED FISCAL YEAR DURING THE EMPLOYMENT
PERIOD, IF ANY (SUCH HIGHER AMOUNT, THE “HIGHEST ANNUAL BONUS”) AND (Y) A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE CURRENT FISCAL
YEAR THROUGH THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH IS 365 (THE
“PRO RATA BONUS”); PROVIDED, THAT NOTWITHSTANDING THE FOREGOING, IF THE
EXECUTIVE HAS MADE AN IRREVOCABLE ELECTION UNDER ANY DEFERRED COMPENSATION
ARRANGEMENT SUBJECT TO SECTION 409A OF THE CODE TO DEFER ANY PORTION OF THE
ANNUAL BONUS DESCRIBED IN CLAUSE (III) ABOVE, THEN SUCH DEFERRAL ELECTION, AND
THE TERMS OF THE APPLICABLE PLAN, AGREEMENT, OR OTHER ARRANGEMENT SHALL APPLY TO
THE SAME PORTION OF THE AMOUNT DESCRIBED IN CLAUSE (III), AND SUCH PORTION SHALL
NOT BE CONSIDERED AS PART OF THE “ACCRUED OBLIGATIONS” BUT SHALL INSTEAD BE AN
“OTHER BENEFIT” (AS DEFINED BELOW); AND

 

(B)           THE AMOUNT EQUAL TO THE PRODUCT OF (I) TWO AND (II) THE SUM OF
(X) THE EXECUTIVE’S ANNUAL BASE SALARY AND (Y) THE HIGHEST ANNUAL BONUS; AND

 

(C)           AN AMOUNT EQUAL TO THE SUM OF THE COMPANY OR AN AFFILIATED
COMPANY’S (AS APPLICABLE) MATCHING CONTRIBUTIONS UNDER THE COMPANY’S QUALIFIED
DEFINED CONTRIBUTION PLANS AND ANY EXCESS OR SUPPLEMENTAL DEFINED CONTRIBUTION
PLANS IN WHICH THE EXECUTIVE PARTICIPATES AT OF THE DATE OF TERMINATION (OR, IF
MORE FAVORABLE TO THE EXECUTIVE, THE PLANS AS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE) THAT THE EXECUTIVE WOULD RECEIVE IF THE EXECUTIVE’S EMPLOYMENT
CONTINUED FOR TWO YEARS AFTER THE DATE OF TERMINATION, ASSUMING FOR THIS PURPOSE
THAT (I) THE EXECUTIVE’S BENEFITS UNDER SUCH PLANS ARE FULLY VESTED, (II) THE
EXECUTIVE’S COMPENSATION IN EACH OF THE TWO YEARS IS THAT REQUIRED BY SECTIONS
3(B)(1) AND 3(B)(2), (III) THE RATE OF ANY SUCH EMPLOYER CONTRIBUTION IS EQUAL
TO THE MAXIMUM RATE PROVIDED UNDER THE TERMS OF THE APPLICABLE PLANS FOR THE
YEAR IN WHICH

 

8

--------------------------------------------------------------------------------


 

THE DATE OF TERMINATION OCCURS (OR, IF MORE FAVORABLE TO THE EXECUTIVE, OR IN
THE EVENT THAT AS OF THE DATE OF TERMINATION THE RATE OF ANY SUCH CONTRIBUTION
FOR SUCH YEAR IS NOT DETERMINABLE, THE RATE OF CONTRIBUTION UNDER THE PLANS FOR
THE PLAN YEAR ENDING IMMEDIATELY PRIOR TO THE EFFECTIVE DATE) AND (IV) TO THE
EXTENT THAT THE COMPANY’S CONTRIBUTIONS ARE DETERMINED BASED ON THE
CONTRIBUTIONS OR DEFERRALS OF THE EXECUTIVE, THAT THE EXECUTIVE’S CONTRIBUTION
OR DEFERRAL ELECTIONS, AS APPROPRIATE, ARE THOSE IN EFFECT IMMEDIATELY PRIOR THE
DATE OF TERMINATION; AND

 

(2)           FOR TWO YEARS AFTER THE EXECUTIVE’S DATE OF TERMINATION, OR SUCH
LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM,
PRACTICE OR POLICY (THE “BENEFIT CONTINUATION PERIOD”), THE COMPANY SHALL
PROVIDE HEALTH CARE AND LIFE INSURANCE BENEFITS TO THE EXECUTIVE AND/OR THE
EXECUTIVE’S FAMILY AT LEAST EQUAL TO, AND AT THE SAME AFTER-TAX COST TO THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THOSE THAT WOULD HAVE BEEN PROVIDED
TO THEM IN ACCORDANCE WITH THE PLANS, PROGRAMS, PRACTICES AND POLICIES PROVIDING
HEALTH CARE AND LIFE INSURANCE BENEFITS AND AT THE BENEFIT LEVEL DESCRIBED IN
SECTION 3(B)(4) IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED OR, IF
MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES AND THEIR FAMILIES; PROVIDED, HOWEVER, THAT THE HEALTH CARE BENEFITS
PROVIDED DURING THE BENEFIT CONTINUATION PERIOD SHALL BE PROVIDED IN SUCH A
MANNER THAT SUCH BENEFITS (AND THE COSTS AND PREMIUMS THEREOF) ARE EXCLUDED FROM
THE EXECUTIVE’S INCOME FOR FEDERAL INCOME TAX PURPOSES AND IF THE COMPANY
REASONABLY DETERMINES THAT PROVIDING CONTINUED COVERAGE UNDER ONE OR MORE OF ITS
HEALTH CARE BENEFIT PLANS CONTEMPLATED HEREIN COULD BE TAXABLE TO THE EXECUTIVE,
THE COMPANY SHALL PROVIDE SUCH BENEFITS AT THE LEVEL REQUIRED HEREBY THROUGH THE
PURCHASE OF INDIVIDUAL INSURANCE COVERAGE; PROVIDED, HOWEVER, THAT, IF THE
EXECUTIVE BECOMES RE-EMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE
HEALTH CARE AND LIFE INSURANCE BENEFITS UNDER ANOTHER EMPLOYER-PROVIDED PLAN,
THE HEALTH CARE AND LIFE INSURANCE BENEFITS PROVIDED HEREUNDER SHALL BE
SECONDARY TO THOSE PROVIDED UNDER SUCH OTHER PLAN DURING SUCH APPLICABLE PERIOD
OF ELIGIBILITY.  FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT NOT THE TIME OF
COMMENCEMENT OF BENEFITS) OF THE EXECUTIVE FOR RETIREE WELFARE BENEFITS PURSUANT
TO THE RETIREE WELFARE BENEFIT PLANS, THE EXECUTIVE SHALL BE CONSIDERED TO HAVE
REMAINED EMPLOYED UNTIL THE END OF THE BENEFIT CONTINUATION PERIOD AND TO HAVE
RETIRED ON THE LAST DAY OF SUCH PERIOD, AND THE COMPANY SHALL TAKE SUCH ACTIONS
AS ARE NECESSARY TO CAUSE THE EXECUTIVE TO BE ELIGIBLE TO COMMENCE IN THE
APPLICABLE RETIREE WELFARE BENEFIT PLANS AS OF THE APPLICABLE BENEFIT
COMMENCEMENT DATE.  IN ORDER TO COMPLY WITH SECTION 409A OF THE CODE, (I) THE
AMOUNT OF LIFE INSURANCE BENEFITS THAT THE COMPANY IS OBLIGATED TO PROVIDE UNDER
THIS SECTION 5(A)(2) IN ANY GIVEN CALENDAR YEAR SHALL NOT AFFECT THE AMOUNT OF
SUCH BENEFITS THAT THE COMPANY IS OBLIGATED TO PAY IN ANY OTHER CALENDAR YEAR,
AND (II) THE EXECUTIVE’S RIGHT TO HAVE THE COMPANY PROVIDE SUCH BENEFITS MAY NOT
BE LIQUIDATED OR EXCHANGED FOR ANY OTHER BENEFIT; AND

 

(3)           THE COMPANY SHALL, AT ITS SOLE EXPENSE AS INCURRED, PROVIDE THE
EXECUTIVE WITH OUTPLACEMENT SERVICES THE SCOPE AND PROVIDER OF WHICH SHALL BE
SELECTED BY THE EXECUTIVE IN THE EXECUTIVE’S SOLE DISCRETION, PROVIDED THAT THE
COST OF SUCH OUTPLACEMENT SHALL NOT EXCEED $25,000; AND PROVIDED, FURTHER, THAT
SUCH OUTPLACEMENT BENEFITS SHALL END

 

9

--------------------------------------------------------------------------------


 

NOT LATER THAN THE LAST DAY OF THE SECOND CALENDAR YEAR THAT BEGINS AFTER THE
DATE OF TERMINATION; AND

 

(4)           EXCEPT AS OTHERWISE SET FORTH IN THE LAST SENTENCE OF SECTION 6,
TO THE EXTENT NOT THERETOFORE PAID OR PROVIDED, THE COMPANY SHALL TIMELY PAY OR
PROVIDE TO THE EXECUTIVE ANY OTHER BENEFITS (AS DEFINED IN SECTION 6) IN
ACCORDANCE WITH THE TERMS OF THE UNDERLYING PLANS OR AGREEMENTS.

 

Notwithstanding the foregoing provisions of this Section 5(a)(1) and except as
otherwise provided in Section 11(g) with respect to an Anticipatory Termination,
in the event that the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) (a
“Specified Employee”), amounts that would otherwise be payable and the benefits
that would otherwise be provided under this Section 5(a)(1) during the six-month
period immediately following the Date of Termination (other than the Accrued
Obligations) shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”), or provided on the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “Delayed Payment Date”).

 


(B)           DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF
THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE’S ESTATE OR BENEFICIARIES WITH THE ACCRUED OBLIGATIONS AND THE PRO
RATA BONUS AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL
HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED
OBLIGATIONS AND THE PRO RATA BONUS SHALL BE PAID TO THE EXECUTIVE’S ESTATE OR
BENEFICIARY, AS APPLICABLE, IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE DATE OF
TERMINATION.  WITH RESPECT TO THE PROVISION OF THE OTHER BENEFITS, THE TERM
“OTHER BENEFITS” AS UTILIZED IN THIS SECTION 5(B) SHALL INCLUDE, WITHOUT
LIMITATION, AND THE EXECUTIVE’S ESTATE AND/OR BENEFICIARIES SHALL BE ENTITLED TO
RECEIVE, BENEFITS AT LEAST EQUAL TO THE MOST FAVORABLE BENEFITS PROVIDED BY THE
COMPANY AND THE AFFILIATED COMPANIES TO THE ESTATES AND BENEFICIARIES OF PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES UNDER SUCH PLANS,
PROGRAMS, PRACTICES AND POLICIES RELATING TO DEATH BENEFITS, IF ANY, AS IN
EFFECT WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR BENEFICIARIES AT ANY TIME
DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE’S ESTATE AND/OR THE EXECUTIVE’S BENEFICIARIES, AS IN
EFFECT ON THE DATE OF THE EXECUTIVE’S DEATH WITH RESPECT TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES AND THEIR BENEFICIARIES.


 


(C)           DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON
OF THE EXECUTIVE’S DISABILITY DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH THE ACCRUED OBLIGATIONS AND PRO RATA BONUS AND THE
TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS ) IN ACCORDANCE WITH THE TERMS
OF THE UNDERLYING PLANS OR AGREEMENTS, AND SHALL HAVE NO OTHER SEVERANCE
OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS AND THE PRO RATA
BONUS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE
DATE OF TERMINATION, PROVIDED, THAT IN THE EVENT THAT THE EXECUTIVE IS A
SPECIFIED EMPLOYEE, THE PRO RATA BONUS SHALL BE PAID, WITH INTEREST, TO THE
EXECUTIVE ON THE DELAYED PAYMENT DATE.  WITH RESPECT TO THE PROVISION OF THE
OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS SECTION 5(C)

 

10

--------------------------------------------------------------------------------


 


SHALL INCLUDE, AND THE EXECUTIVE SHALL BE ENTITLED AFTER THE DISABILITY
EFFECTIVE DATE TO RECEIVE, DISABILITY AND OTHER BENEFITS AT LEAST EQUAL TO THE
MOST FAVORABLE OF THOSE GENERALLY PROVIDED BY THE COMPANY AND THE AFFILIATED
COMPANIES TO DISABLED EXECUTIVES AND/OR THEIR FAMILIES IN ACCORDANCE WITH SUCH
PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DISABILITY, IF ANY, AS IN
EFFECT GENERALLY WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR FAMILIES AT ANY
TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF
MORE FAVORABLE TO THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS IN EFFECT AT
ANY TIME THEREAFTER GENERALLY WITH RESPECT TO OTHER PEER EXECUTIVES OF THE
COMPANY AND THE AFFILIATED COMPANIES AND THEIR FAMILIES.


 


(D)           CAUSE; OTHER THAN FOR GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE WITH THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF
TERMINATION, AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL
HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  IF THE EXECUTIVE
VOLUNTARILY TERMINATES EMPLOYMENT DURING THE EMPLOYMENT PERIOD, EXCLUDING A
TERMINATION FOR GOOD REASON, THE COMPANY SHALL PROVIDE TO THE EXECUTIVE THE
ACCRUED OBLIGATIONS AND THE PRO RATA BONUS AND THE TIMELY PAYMENT OR DELIVERY OF
THE OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS
AGREEMENT.  IN SUCH CASE, ALL THE ACCRUED OBLIGATIONS AND THE PRO RATA BONUS
SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE DATE
OF TERMINATION, PROVIDED, THAT IN THE EVENT THAT THE EXECUTIVE IS A SPECIFIED
EMPLOYEE, THE PRO RATA BONUS SHALL BE PAID, WITH INTEREST, TO THE EXECUTIVE ON
THE DELAYED PAYMENT DATE.


 


SECTION 6.              NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT
SHALL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE COMPANY OR THE AFFILIATED
COMPANIES AND FOR WHICH THE EXECUTIVE MAY QUALIFY, NOR, SUBJECT TO
SECTION 11(F), SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS
THE EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR
THE AFFILIATED COMPANIES.  AMOUNTS THAT ARE VESTED BENEFITS OR THAT THE
EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY, PRACTICE OR
PROGRAM OF OR ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR THE AFFILIATED
COMPANIES AT OR SUBSEQUENT TO THE DATE OF TERMINATION (“OTHER BENEFITS”) SHALL
BE PAYABLE IN ACCORDANCE WITH SUCH PLAN, POLICY, PRACTICE OR PROGRAM OR CONTRACT
OR AGREEMENT, EXCEPT AS EXPLICITLY MODIFIED BY THIS AGREEMENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE EXECUTIVE’S RESIGNATION UNDER THIS
AGREEMENT WITH OR WITHOUT GOOD REASON, SHALL IN NO WAY AFFECT THE EXECUTIVE’S
ABILITY TO TERMINATE EMPLOYMENT BY REASON OF THE EXECUTIVE’S “RETIREMENT” UNDER
ANY COMPENSATION AND BENEFITS PLANS, PROGRAMS OR ARRANGEMENTS OF THE AFFILIATED
COMPANIES, INCLUDING WITHOUT LIMITATION ANY RETIREMENT OR PENSION PLANS OR
ARRANGEMENTS OR TO BE ELIGIBLE TO RECEIVE BENEFITS UNDER ANY COMPENSATION OR
BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS OF THE AFFILIATED COMPANIES, INCLUDING
WITHOUT LIMITATION ANY RETIREMENT OR PENSION PLAN OR ARRANGEMENT OF THE
AFFILIATED COMPANIES OR SUBSTITUTE PLANS ADOPTED BY THE COMPANY OR ITS
SUCCESSORS, AND ANY TERMINATION WHICH OTHERWISE QUALIFIES AS GOOD REASON SHALL
BE TREATED AS SUCH EVEN IF IT IS ALSO A “RETIREMENT” FOR PURPOSES OF ANY SUCH
PLAN.  NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE RECEIVES PAYMENTS AND
BENEFITS PURSUANT TO SECTION 5(A) OF THIS AGREEMENT, THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY SEVERANCE PAY OR BENEFITS UNDER ANY SEVERANCE PLAN, PROGRAM OR
POLICY OF THE COMPANY AND THE AFFILIATED COMPANIES, UNLESS OTHERWISE
SPECIFICALLY PROVIDED THEREIN IN A SPECIFIC REFERENCE TO THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


SECTION 7.              FULL SETTLEMENT; LEGAL FEES.  THE COMPANY’S OBLIGATION
TO MAKE THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE, OR OTHER CLAIM, RIGHT OR ACTION THAT THE COMPANY MAY HAVE
AGAINST THE EXECUTIVE OR OTHERS.  IN NO EVENT SHALL THE EXECUTIVE BE OBLIGATED
TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE
AMOUNTS PAYABLE TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT,
AND SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT THE EXECUTIVE OBTAINS OTHER
EMPLOYMENT.  THE COMPANY AGREES TO PAY AS INCURRED (WITHIN 10 DAYS FOLLOWING THE
COMPANY’S RECEIPT OF AN INVOICE FROM THE EXECUTIVE), AT ANY TIME FROM THE
EFFECTIVE DATE OF THIS AGREEMENT THROUGH THE EXECUTIVE’S REMAINING LIFETIME OR,
IF LONGER, THROUGH THE 20TH ANNIVERSARY OF THE EFFECTIVE DATE, TO THE FULL
EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES THAT THE EXECUTIVE MAY
REASONABLY INCUR AS A RESULT OF ANY CONTEST (REGARDLESS OF THE OUTCOME THEREOF)
BY THE COMPANY, THE EXECUTIVE OR OTHERS OF THE VALIDITY OR ENFORCEABILITY OF, OR
LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE
THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY THE EXECUTIVE ABOUT THE AMOUNT
OF ANY PAYMENT PURSUANT TO THIS AGREEMENT), PLUS, IN EACH CASE, INTEREST.  IN
ORDER TO COMPLY WITH SECTION 409A OF THE CODE, (I) IN NO EVENT SHALL THE
PAYMENTS BY THE COMPANY UNDER THIS SECTION 7 BE MADE LATER THAN THE END OF THE
CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH SUCH FEES AND EXPENSES
WERE INCURRED, PROVIDED, THAT THE EXECUTIVE SHALL HAVE SUBMITTED AN INVOICE FOR
SUCH FEES AND EXPENSES AT LEAST 10 DAYS BEFORE THE END OF THE CALENDAR YEAR NEXT
FOLLOWING THE CALENDAR YEAR IN WHICH SUCH FEES AND EXPENSES WERE INCURRED;
(II) THE AMOUNT OF SUCH LEGAL FEES AND EXPENSES THAT THE COMPANY IS OBLIGATED TO
PAY IN ANY GIVEN CALENDAR YEAR SHALL NOT AFFECT THE LEGAL FEES AND EXPENSES THAT
THE COMPANY IS OBLIGATED TO PAY IN ANY OTHER CALENDAR YEAR; AND (III) THE
EXECUTIVE’S RIGHT TO HAVE THE COMPANY PAY SUCH LEGAL FEES AND EXPENSES MAY NOT
BE LIQUIDATED OR EXCHANGED FOR ANY OTHER BENEFIT.


 


SECTION 8.              CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.


 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING AND
EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT
WOULD BE SUBJECT TO THE EXCISE TAX, THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT,
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (AND ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, BUT EXCLUDING ANY INCOME TAXES AND
PENALTIES IMPOSED PURSUANT TO SECTION 409A OF THE CODE, THE EXECUTIVE RETAINS AN
AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE
PAYMENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 8(A), IF IT
SHALL BE DETERMINED THAT THE EXECUTIVE IS ENTITLED TO THE GROSS-UP PAYMENT, BUT
THAT THE PARACHUTE VALUE OF ALL PAYMENTS DOES NOT EXCEED 110% OF THE SAFE HARBOR
AMOUNT, THEN NO GROSS-UP PAYMENT SHALL BE MADE TO THE EXECUTIVE AND THE AMOUNTS
PAYABLE UNDER THIS AGREEMENT SHALL BE REDUCED SO THAT THE PARACHUTE VALUE OF ALL
PAYMENTS, IN THE AGGREGATE, EQUALS THE SAFE HARBOR AMOUNT.  THE REDUCTION OF THE
AMOUNTS PAYABLE HEREUNDER, IF APPLICABLE, SHALL BE MADE BY REDUCING THE PAYMENTS
AND BENEFITS UNDER THE FOLLOWING SECTIONS IN THE FOLLOWING ORDER:
(I) SECTION 5(A)(1)(B), (II) SECTION 5(A)(1)(C), (III) SECTION 5(A)(1)(A)(V),
(IV) SECTION 5(A)(3) AND (V) SECTION 5(A)(2).  FOR PURPOSES OF REDUCING THE
PAYMENTS TO THE SAFE HARBOR AMOUNT, ONLY AMOUNTS PAYABLE UNDER THIS AGREEMENT
(AND NO OTHER PAYMENTS) SHALL BE REDUCED.  IF THE REDUCTION OF THE AMOUNT
PAYABLE UNDER THIS AGREEMENT WOULD NOT RESULT IN A REDUCTION OF THE PARACHUTE
VALUE OF ALL PAYMENTS TO THE SAFE HARBOR AMOUNT, NO AMOUNTS PAYABLE UNDER THE
AGREEMENT SHALL BE

 

12

--------------------------------------------------------------------------------


 


REDUCED PURSUANT TO THIS SECTION 8(A).  THE COMPANY’S OBLIGATION TO MAKE
GROSS-UP PAYMENTS UNDER THIS SECTION 8 SHALL NOT BE CONDITIONED UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 8(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 8, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO
BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY A NATIONALLY
RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM OR PROFESSIONAL SERVICES FIRM WITH
EXPERIENCE MAKING SUCH DETERMINATIONS, AS MAY BE DESIGNATED BY THE EXECUTIVE
(THE “ACCOUNTING FIRM”).  THE ACCOUNTING FIRM SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF
THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT OR SUCH
EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IN THE EVENT THAT THE ACCOUNTING
FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP
EFFECTING THE CHANGE OF CONTROL, THE EXECUTIVE MAY APPOINT ANOTHER NATIONALLY
RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH
ACCOUNTING FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER). 
ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE
COMPANY.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE
COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF
SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE
ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS THAT WILL NOT
HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (THE “UNDERPAYMENT”),
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT
THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 8(C) AND THE EXECUTIVE
THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM
SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR FOR THE BENEFIT OF THE
EXECUTIVE.


 


(C)           THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE, BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM.  THE EXECUTIVE SHALL APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE
30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE
COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EXECUTIVE IN
WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT THE COMPANY DESIRES TO
CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:


 

(1)           GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

 

(2)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

 

(3)           COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND

 

13

--------------------------------------------------------------------------------


 

(4)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF A GROSS-UP PAYMENT OR
PAYMENT BY THE COMPANY OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT TO
SECTION 8(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT
TO THE EXCISE TAX TO WHICH SUCH GROSS-UP PAYMENT RELATES OR WITH RESPECT TO SUCH
CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE
REQUIREMENTS OF SECTION 8(C), IF APPLICABLE) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO).  IF, AFTER PAYMENT BY THE COMPANY OF AN AMOUNT ON THE
EXECUTIVE’S BEHALF PURSUANT TO SECTION 8(C), A DETERMINATION IS MADE THAT THE
EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE
COMPANY DOES NOT NOTIFY THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH
DENIAL OF REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION,
THEN THE AMOUNT OF SUCH PAYMENT SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT
OF GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


(E)           ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 8,
SHALL BE PAID BY THE COMPANY TO THE EXECUTIVE WITHIN FIVE DAYS OF THE RECEIPT OF
THE ACCOUNTING FIRM’S DETERMINATION; PROVIDED THAT, THE GROSS-UP PAYMENT SHALL
IN ALL EVENTS BE PAID NO LATER THAN THE END OF THE EXECUTIVE’S TAXABLE YEAR NEXT
FOLLOWING THE EXECUTIVE’S TAXABLE YEAR IN WHICH THE EXCISE TAX (AND ANY INCOME
OR OTHER RELATED TAXES OR INTEREST OR PENALTIES THEREON) ON A PAYMENT ARE
REMITTED TO THE INTERNAL REVENUE SERVICE OR ANY OTHER APPLICABLE TAXING
AUTHORITY OR, IN THE CASE OF AMOUNTS RELATING TO A CLAIM DESCRIBED IN
SECTION 8(C) THAT DOES NOT RESULT IN THE REMITTANCE OF ANY FEDERAL, STATE, LOCAL
AND FOREIGN INCOME, EXCISE, SOCIAL SECURITY AND OTHER TAXES, THE CALENDAR

 

14

--------------------------------------------------------------------------------


 


YEAR IN WHICH THE CLAIM IS FINALLY SETTLED OR OTHERWISE RESOLVED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 8, THE COMPANY MAY, IN ITS
SOLE DISCRETION, WITHHOLD AND PAY OVER TO THE INTERNAL REVENUE SERVICE OR ANY
OTHER APPLICABLE TAXING AUTHORITY, FOR THE BENEFIT OF THE EXECUTIVE, ALL OR ANY
PORTION OF ANY GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY CONSENTS TO SUCH
WITHHOLDING.


 


(F)            DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS FOR PURPOSES OF THIS SECTION 8.


 

(i)            “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(ii)           “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

 

(iii)          A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

(iv)          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 


SECTION 9.              CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL HOLD IN A
FIDUCIARY CAPACITY FOR THE BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL
INFORMATION, KNOWLEDGE OR DATA RELATING TO THE COMPANY OR THE AFFILIATED
COMPANIES, AND THEIR RESPECTIVE BUSINESSES, WHICH INFORMATION, KNOWLEDGE OR DATA
SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY OR THE AFFILIATED COMPANIES AND WHICH INFORMATION, KNOWLEDGE OR DATA
SHALL NOT BE OR BECOME PUBLIC KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR
REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  AFTER
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY OTHERWISE BE
REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY SUCH INFORMATION,
KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY AND THOSE PERSONS DESIGNATED
BY THE COMPANY.  IN NO EVENT SHALL AN ASSERTED VIOLATION OF THE PROVISIONS OF
THIS SECTION 9 CONSTITUTE A BASIS FOR DEFERRING OR WITHHOLDING ANY AMOUNTS
OTHERWISE PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT.


 


SECTION 10.            SUCCESSORS.  (A)  THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE, AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE
ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


 


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED IN
SECTION 10(C), WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE THIS AGREEMENT
SHALL NOT BE ASSIGNABLE BY THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


(C)           THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  “COMPANY” MEANS THE COMPANY AS HEREINBEFORE DEFINED AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


 


SECTION 11.            MISCELLANEOUS.  (A)  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE
NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.  THIS
AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT
EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND LEGAL
REPRESENTATIVES.


 


(B)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:


 

if to the Executive:

 

At the most recent address on file at the Company.

 

if to the Company:

 

Triumph Group, Inc.

1550 Liberty Ridge Drive

Suite 100

Wayne, Pennsylvania 19087

 

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 


(C)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT.


 


(D)           THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS
AGREEMENT SUCH UNITED STATES FEDERAL, STATE OR LOCAL OR FOREIGN TAXES AS SHALL
BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(E)           THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY
RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THE RIGHT OF THE EXECUTIVE TO TERMINATE

 

16

--------------------------------------------------------------------------------



 


EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTIONS 4(C)(1) THROUGH 4(C)(5), SHALL
NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY OTHER PROVISION
OR RIGHT OF THIS AGREEMENT.


 


(F)            THE EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT, EXCEPT AS MAY
OTHERWISE BE PROVIDED UNDER ANY OTHER WRITTEN AGREEMENT BETWEEN THE EXECUTIVE
AND THE COMPANY, THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY IS “AT WILL”
AND, SUBJECT TO SECTION 1(A), PRIOR TO THE EFFECTIVE DATE, THE EXECUTIVE’S
EMPLOYMENT MAY BE TERMINATED BY EITHER THE EXECUTIVE OR THE COMPANY AT ANY TIME
PRIOR TO THE EFFECTIVE DATE, IN WHICH CASE THE EXECUTIVE SHALL HAVE NO FURTHER
RIGHTS UNDER THIS AGREEMENT.  FROM AND AFTER THE EFFECTIVE DATE, EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT SHALL SUPERSEDE ANY OTHER AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IN EFFECT
IMMEDIATELY PRIOR TO THE EXECUTION OF THIS AGREEMENT.


 


(G)          NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, IN
THE EVENT OF AN ANTICIPATORY TERMINATION, ANY PAYMENTS THAT ARE DEFERRED
COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE THAT THE COMPANY
SHALL BE REQUIRED TO PAY PURSUANT TO SECTION 5(A)(1) OF THIS AGREEMENT SHALL BE
PAID AS FOLLOWS: (I) IF SUCH CHANGE OF CONTROL IS A “CHANGE IN CONTROL EVENT”
WITHIN THE MEANING OF SECTION 409A OF THE CODE, (A) EXCEPT AS PROVIDED IN CLAUSE
(I)(B), ON THE DATE OF SUCH CHANGE OF CONTROL, OR (B) IF THE EXECUTIVE IS A
SPECIFIED EMPLOYEE AND THE DELAYED PAYMENT DATE IS LATER THAN THE CHANGE OF
CONTROL, ON THE DELAYED PAYMENT DATE, AND (II) IF SUCH CHANGE OF CONTROL IS NOT
A “CHANGE IN CONTROL EVENT” WITHIN THE MEANING OF SECTION 409A OF THE CODE,
(A) EXCEPT AS PROVIDED IN CLAUSE (II)(B), ON THE FIRST BUSINESS DAY FOLLOWING
THE FIRST ANNIVERSARY OF THE DATE OF SUCH ANTICIPATORY TERMINATION (THE “PAYMENT
DATE”), OR (B) IF THE EXECUTIVE IS A SPECIFIED EMPLOYEE AND THE DELAYED PAYMENT
DATE IS LATER THAN THE DATE OF SUCH CHANGE OF CONTROL, ON THE DELAYED PAYMENT
DATE.  IN THE EVENT OF AN ANTICIPATORY TERMINATION, ANY PAYMENTS OR BENEFITS
THAT ARE NOT DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE
CODE THAT THE COMPANY SHALL BE REQUIRED TO PAY OR PROVIDE PURSUANT TO
SECTION 5(A) OF THIS AGREEMENT SHALL BE PAID OR SHALL COMMENCE BEING  PROVIDED
ON THE DATE OF THE CHANGE OF CONTROL.  INTEREST WITH RESPECT TO THE PERIOD, IF
ANY, FROM THE DATE OF THE CHANGE OF CONTROL THROUGH THE ACTUAL DATE OF PAYMENT
SHALL BE PAID ON ANY DELAYED CASH AMOUNTS.


 


(H)          WITHIN THE TIME PERIOD PERMITTED BY THE APPLICABLE TREASURY
REGULATIONS, THE COMPANY MAY, IN CONSULTATION WITH THE EXECUTIVE, MODIFY THE
AGREEMENT, IN THE LEAST RESTRICTIVE MANNER NECESSARY AND WITHOUT ANY DIMINUTION
IN THE VALUE OF THE PAYMENTS TO THE EXECUTIVE, IN ORDER TO CAUSE THE PROVISIONS
OF THE AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, SO
AS TO AVOID THE IMPOSITION OF  TAXES AND PENALTIES ON THE EXECUTIVE PURSUANT TO
SECTION 409A OF THE CODE.


 


(I)           IN THE EVENT THE PAYMENTS TO BE PROVIDED TO THE EXECUTIVE UNDER
SECTION 5(A) ARE NOT TO BE PAID UNTIL THE DELAYED PAYMENT DATE, THEN WITHIN FIVE
(5) BUSINESS DAYS OF THE EXECUTIVE’S DATE OF TERMINATION, THE COMPANY SHALL
DELIVER CASH, IN AN AMOUNT EQUAL TO THE AGGREGATE OF THE CASH AMOUNTS PAYABLE
UNDER SECTION 5(A) (PLUS THE ESTIMATED INTEREST) AND, TO THE EXTENT NOT
PREVIOUSLY PAID (OR IMMEDIATELY PAYABLE WITHIN FIVE DAYS OF THE DETERMINATION IN
ACCORDANCE WITH SECTION 8(E) OF THIS AGREEMENT), ANY UNPAID PORTION OF THE THEN
ESTIMATED GROSS-UP PAYMENT (AS DETERMINED BY THE ACCOUNTING FIRM), TO A “RABBI
TRUST” (THE “TRUST”) TO BE ESTABLISHED BY THE COMPANY WITH A NATIONALLY
RECOGNIZED FINANCIAL INSTITUTION AS TRUSTEE (THE “TRUSTEE”)

 

17

--------------------------------------------------------------------------------


 


TO BE HELD BY THE TRUSTEE PURSUANT TO THE TERMS OF THE TRUST AGREEMENT ENTERED
INTO BETWEEN THE COMPANY AND THE TRUSTEE PRIOR TO THE EFFECTIVE DATE; PROVIDED,
HOWEVER, THAT THE TRUST SHALL NOT BE FUNDED IF THE FUNDING THEREOF WOULD RESULT
IN TAXABLE INCOME TO THE EXECUTIVE BY REASON OF SECTION 409A(B) OF THE CODE; AND
PROVIDED, FURTHER, IN NO EVENT SHALL ANY TRUST ASSETS AT ANY TIME BE LOCATED OR
TRANSFERRED OUTSIDE OF THE UNITED STATES, WITHIN THE MEANING OF
SECTION 409A(B) OF THE CODE.  ANY FEES AND EXPENSES OF THE TRUSTEE SHALL BE PAID
BY THE COMPANY.


 


SECTION 12.            SURVIVORSHIP.  UPON THE EXPIRATION OR OTHER TERMINATION
OF THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT, THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL SURVIVE TO THE EXTENT NECESSARY TO CARRY
OUT THE INTENTIONS OF THE PARTIES UNDER THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE EXECUTIVE HAS HEREUNTO SET THE EXECUTIVE’S HAND AND,
PURSUANT TO THE AUTHORIZATION FROM THE BOARD, THE COMPANY HAS CAUSED THESE
PRESENTS TO BE EXECUTED IN ITS NAME ON ITS BEHALF, ALL AS OF THE DAY AND YEAR
FIRST ABOVE WRITTEN.


 

 

 

/s/ Kevin E. Kindig

 

Kevin E. Kindig

 





 

TRIUMPH GROUP, INC.

 





 

By:

/s/ Richard C. Ill

 

Name: Richard C. Ill

 

Title: President and CEO

 

19

--------------------------------------------------------------------------------